DETAILED ACTION
Claims 1 through 20 originally filed 11 June 2020. By response to restriction requirement received 16 November 2021; Invention A is elected for examination and claims 16 through 20 are withdrawn from consideration. By amendment received 16 May 2022; claims 1, 3, 6, and 14 are amended. By amendment received 1 September 2022; claims 1 and 6 are amended and claim 3 is cancelled. Claims 1, 2, and 4 through 15 are addressed by this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 September 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the combined teachings of Schneider et al. (Schneider, US Pub. 2005/0036530) and Goronkin et al. (Goronkin, US Patent 5,172,384) does not render obvious the limitation "The light-emitting quantum well layers and the injection quantum well layers each having a strained quantum well structure" because, according to applicant, Schneider does not teach this feature. To support this argument, applicant contends that the quantum cascade layers of Schneider are provided without internal lattice tension due to the presence of the AlAs and InAs layers to compensate for lattice tension.
This argument is not persuasive because the layers of Schneider must accumulate strain for the compensation layers thereof to be operable. Specifically, Schneider states that InAs layer 5 selectively compensates for tensile strain (tension) introduced by AlAs layer 4 (Schneider ¶36). This indicates that AlAs layer 4 necessarily introduces strain which must strain layers adjacent to AlAs layer 4 shown in Fig. 1. Additionally, the manner in which InAs layer 5 compensates for strain caused by AlAs layer 4 is necessarily by introducing an opposite strain. This similarly causes layers adjacent to InAs layer 5 to experience an opposite strain. For this reason, Schneider states that the lattice tension is selectively compensated (Schneider, ¶36). As such, the argument that Schneider does not include strained layers cannot be persuasive because the device of Schneider necessarily includes at least some strained quantum wells in the claimed regions.
The limitation "The light-emitting quantum well layers and the injection quantum well layers each having a strained quantum well structure" is rendered obvious by the combination of Schneider and Goronkin (see below). The argument that Schneider does not teach this limitation is not persuasive because the strain in Schneider is compensated for cannot be persuasive because the layers of Schneider only provide selective strain compensation.

Applicant argues that the combined teachings of Schneider and Goronkin does not render obvious the limitation "Wherein the binary compound semiconductor thin film has a film thickness equal to or less than a thickness of double atomic-monolayers including the one Group III atom and the Group V atom" because, according to applicant, Goronkin does teach this feature. To support this argument, applicant contends that Goronkin is not directed to a layer thickness and does not disclose the claimed layer thickness.
This argument is not persuasive because Goronkin directly teaches the claimed feature. Specifically, Goronkin teaches that barrier layer 52 is a monolayer of AlAs (Goronkin, col. 8, lines 28-30). In this way, Goronkin teaches a binary compound semiconductor thin film that has a film thickness equal to a thickness of an atomic monolayer including the group III atom aluminum and the group V atom arsenic. This corresponds to the argued claim limitation. As such, this argument is not persuasive because Goronkin directly teaches the claimed feature.
The limitation "Wherein the binary compound semiconductor thin film has a film thickness equal to or less than a thickness of double atomic-monolayers including the one Group III atom and the Group V atom" is rendered obvious by the combination of Schneider and Goronkin (see below). The argument that Goronkin does not teach this limitation is not persuasive because Goronkin explicitly teaches the required feature.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4 through 15 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, this claim requires "The light-emitting quantum well layers and the injection quantum well layers each having a strained quantum well structure." However, the original disclosure makes no mention of the claimed layers being strained in any way. Further, the original disclosure does not characterize these layers in a way that would imply that these layers are strained. As such, this claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the remainder of this action, this claim will be interpreted as it is written.

Regarding claim 6, this claim requires a limitation substantially similar to the limitation noted in claim 1 above. As such, for similar reasons noted above regarding claim 1, this claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the remainder of this action, this claim will also be interpreted in the same manner noted above regarding claim 1.

Regarding claims 2, 4, 5, and 7 through 15, each of these claims depend properly from one of claims 1 and 6 and inherit all limitations thereof. As such, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the remainder of this action, these claims will also be interpreted as noted above regarding respective parent claims 1 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4 through 15 rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (Schneider, US Pub. 2005/0036530) in view of Goronkin et al. (Goronkin, US Patent 5,172,384).

Regarding claim 1, Schneider discloses, "A plurality of light-emitting quantum well layers configured to emit infrared laser light by using an intersubband transition" (p. [0034], [0045], Fig. 1, pts. 1 and 3, and Fig. 4, pt. 3).  "A plurality of injection quantum well layers configured to relax carrier energy" (p. [0034], Fig. 1, pts. 2 and 3, and Fig. 4, pt. 3).  "The light-emitting quantum well layers and the injection quantum well layers being stacked alternately" (p. [0039], Fig. 3, pts. 3 and 3', and Fig. 4, pt. 3).  "The light-emitting quantum well layers and the injection quantum well layers each having a strained quantum well structure" (p. [0040] and Fig. 3, pts. 1, 2, and 4, where the operation of tension compensation layer across the multiple layers in optical area 1 and transition area 2 means that at least some layers within those areas experience a build up of strain until the strain is compensated for by layer 4).  "The injection quantum well layers relaxing the energy of carriers injected from the light-emitting quantum well layers" (p. [0016] and Fig. 4, pt. 3, where the transition area operates through transitions in a miniband similarly to the disclosed injection region).  "The light-emitting quantum well layers and the injection quantum well layers including barrier layers" (p. [0034] and Fig. 4).  "At least one barrier layer including a first region, a binary compound semiconductor thin film and a second region" (p. [0037], [0040], and Fig. 4, pts. 4 and B2).  "The binary compound semiconductor thin film being provided between the first and second regions" (p. [0037], [0040], and Fig. 4, pts. 4 and B2).  "The first and second regions being of a first ternary compound semiconductor including Group III atoms and a Group V atom" (p. [0037], [0040], and Fig. 4, pts. 4 and B2).  "The binary compound semiconductor thin film including one Group III atom of the first ternary compound semiconductor and the Group V atom" (p. [0037], [0040], and Fig. 4, pts. 4 and B2).  Schneider does not explicitly disclose, "Wherein the binary compound semiconductor thin film has a film thickness equal to or less than a thickness of double atomic-monolayers including the one Group III atom and the Group V atom."  Goronkin discloses, "Wherein the binary compound semiconductor thin film has a film thickness equal to or less than a thickness of double atomic-monolayers including the one Group III atom and the Group V atom" (col. 8, lines 24-40 and Fig. 9, pts. 58 and 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schneider with the teachings of Goronkin.  In view of the teachings of Schneider regarding a barrier layer including an additional blocking layer, the alternate dimensioning of the blocking layer to be a monolayer as taught by Goronkin would enhance the teachings of Schneider by allowing for a suitable blocking layer to be constructed of minimal materials with a minimal thickness.

Regarding claim 2, Schneider discloses, "Wherein a conduction band edge energy of the binary compound semiconductor thin film is greater than a conduction band edge energy of the first ternary compound semiconductor" (p. [0037] and Fig. 4, pt. 4).  

Regarding claim 4, Schneider discloses, "A substrate" (p. [0044]).  "Wherein the light-emitting quantum well layers and the injection quantum well layers are stacked alternately on the substrate" (p. [0044]).  "The binary compound semiconductor thin film has a surface opposite to the substrate" (Fig. 4, pt. 4).  "The surface being stabilized by the Group V atom" (p. [0044] and Fig. 4, pt. 4, where layer 4 exhibits all disclosed material requirements of the binary compound semiconductor and thus must also exhibit this properly of stability).  

Regarding claim 5, Schneider discloses, "Wherein the light-emitting quantum well layers each include a barrier layer of a first ternary compound semiconductor and a well layer of the second ternary compound semiconductor" (p. [0037]).  "The second ternary compound semiconductor including Group III atoms and a Group V atom" (p. [0037]).  "The well layer includes another well layer or another barrier layer of a binary compound semiconductor including one Group III atom of the second ternary compound semiconductor and the Group V atom of the second ternary compound semiconductor" (p. [0037] and Fig. 4, pt. 5).  

Regarding claim 6, Schneider discloses, "A first multilayer including a first layer and two second layers" (Fig. 4, where the first layer corresponds to the well in which transition is depicted and the second layers are the barriers on either side of that layer).  "The first layer being of a ternary compound semiconductor including a first metallic element and a second metallic element" (p. [0037] and Fig. 4, where the first element is In and the second element is Ga).  "The two second layers being of another ternary compound semiconductor including the first metallic element and a third metallic element" (p. [0037] and Fig. 4, where the first element is In and the second element is Al).  "The two second layers each having a wider bandgap than a bandgap of the first layer" (p. [0037] and Fig. 4).  "The first layer being provided between the two second layers" (p. [0037] and Fig. 4).  "A second multilayer including a third layer and two fourth layers" (Fig. 4, where the third layer corresponds to the first well in the transition region immediately right of B2 and the two fourth layers correspond to the barrier layers adjacent to that well layer).  "The third layer being of the ternary compound semiconductor including the first metallic element and the second metallic element" (p. [0037] and Fig. 4, where the first element is In and the second element is Ga).  "The two fourth layers being of a compound semiconductor including the first metallic element and the third metallic element" (p. [0037] and Fig. 4, where the first element is In and the second element is Al).  "The two fourth layers each having a wider bandgap than a bandgap of the third layer" (p. [0037] and Fig. 4).  "The third layer being provided between the two fourth layers" (p. [0037] and Fig. 4).  "The first multilayer and the second multilayer being arranged in a first direction" (Fig. 4, pt. 3).  "The first to fourth layers being stacked in the first direction" (Fig. 4, pt. 3).  "The first multilayer and the second multilayer each having a strained quantum well structure" (p. [0040] and Fig. 1, pts. 1, 2, and 4, where the operation of tension compensation layer across the multiple layers in optical area 1 and transition area 2 means that at least some layers within those areas experience a build up of strain until the strain is compensated for by layer 4).  "The first sublayer being of a binary compound semiconductor including the third metallic element" (p. [0037] and Fig. 4, pt. 5).  "The two second sublayers being of said another ternary compound semiconductor" (p. [0037] and Fig. 4, pt. 5).  "The two second sublayers having a narrower energy bandgap than a bandgap of the first sublayer" (p. [0037] and Fig. 4, pt. 5).  "The first sublayer being provided between the two second sublayers in the first direction" (p. [0037] and Fig. 4, pt. 5).  Schneider does not explicitly disclose, "Wherein the first sublayer of the fourth layer has a layer thickness equal to or less than a layer thickness of double atomic-monolayers that include the binary compound semiconductor."  Goronkin discloses, "Wherein the first sublayer of the fourth layer has a layer thickness equal to or less than a layer thickness of double atomic-monolayers that include the binary compound semiconductor" (col. 8, lines 24-40 and Fig. 9, pts. 58 and 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schneider with the teachings of Goronkin for the reasons provided above regarding claim 1.  
The combination of Schneider and Goronkin does not explicitly disclose, "The two fourth layer each including a first sublayer and two second sublayers."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include additional blocking layers within the barrier layers of the transition area so as to prevent electron overflow, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 7, Schneider discloses, "Wherein a plurality of the first multilayers and a plurality of the second multilayers are provided" (p. [0039], Fig. 3, pts. 3 and 3', and Fig. 4, pt. 3).  "The first multilayers and the second multilayers are arranged alternately in the first direction" (p. [0039], Fig. 3, pts. 3 and 3', and Fig. 4, pt. 3).  

Regarding claim 8, Schneider discloses, "Wherein a conduction band of the second layer is at a higher energy level than a conduction band of the first layer" (p. [0037] and Fig. 4).  "A conduction band of the fourth layer is at a higher energy level than a conduction band of the third layer" (p. [0037] and Fig. 4).  

Regarding claim 9, Schneider discloses, "Wherein the conduction band of the first layer is at the same energy level as the conduction band of the third layer" (p. [0037] and Fig. 4).  

Regarding claim 10, Schneider discloses, "A substrate" (p. [0044]).  "Wherein the first multilayer and the second multilayer are stacked on the substrate" (p. [0044]).  

Regarding claim 11, Schneider discloses, "Wherein the first multilayer further includes another first layer and a fifth layer" (Fig. 4, pt. B1, where barrier B1 corresponds to the fifth layer).  "Said another first layer being provided between one of the two second layers and the fifth layer" (Fig. 4, pt. B1).  "The fifth layer having a wide bandgap than the band gap of said another first layer" (p. [0037] and Fig. 4, pt. B1).  "The fifth layer includes a third sublayer and a fourth sublayer" (p. [0037] and Fig. 4, pts. 4 and B1).  "The third sublayer being of the binary compound semiconductor including the third metallic element" (p. [0037] and Fig. 4, pts. 4 and B1).  "The fourth sublayer being of said another ternary compound semiconductor" (p. [0037] and Fig. 4, pts. 4 and B1).  "The fourth sublayer having a narrower bandgap than a bandgap of the third sublayer" (p. [0037] and Fig. 4, pts. 4 and B1).  

Regarding claim 12, Schneider discloses, "Wherein the first metallic element is indium" (p. [0037]).  "The second metallic element is gallium" (p. [0037]).  "The third metallic element is aluminum" (p. [0037]).  

Regarding claim 13, Schneider discloses, "Wherein the binary compound semiconductor and the ternary compound semiconductors further include arsenic" (p. [0037]).  

Regarding claim 14, Schneider discloses, "Wherein energy levels in the first layer of the first multilayer are quantized" (p. [0018], [0038], and Fig. 4, pt. 4, where layer 4 must share this physical property with the layer of the present invention because layer 4 is of minimum thickness).  

Regarding claim 15, Schneider discloses, "Wherein the first layer of the first multilayer further includes a sublayer of another binary compound semiconductor including the first metallic element or the second metallic element" (p. [0037] and Fig. 4, pt. 5).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828